DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/09/2022 has been entered. 
Claims 1-13 have been cancelled.
Claims 14-27 are currently pending and considered below.

Drawings
The drawings are objected to because reference characters 1, 20, and 100 in Figures 1, 8, and 11 all appear to be directed to the invention as a whole, and it is not clear what structure or structures each reference character is intended to be directed to.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
An adjustable four-bar linkage assembly exercise station comprising an exercise station of claim 14, section a);
At least one linkage adjustment and latching assembly of claim 14, section i) - the Office notes that reference character 20, defined in the specification as the linkage adjustment and latching assembly, appears to be directed at the entirety of the invention and does not clearly indicate what structure or structures in the figures constitutes the linkage adjustment and latching assembly;
An adjustable four-bar linkage assembly exercise station comprising an exercise station of claim 14, and further comprising a single adjustable four-bar linkage assembly exercise station of claims 17 and 18;
An adjustable four-bar linkage assembly exercise station comprising an exercise station of claim 14, and further comprising a single exercise station of claims 19 and 20;
An adjustable four-bar linkage assembly exercise station comprising an exercise station of claim 21, section a);
A linkage adjustment and latching assembly of claim 21, section f) - the Office notes that reference character 20, defined in the specification as the linkage adjustment and latching assembly, appears to be directed at the entirety of the invention and does not clearly indicate what structure or structures in the figures constitutes the linkage adjustment and latching assembly;
An adjustable four-bar linkage assembly exercise station comprising an exercise station of claim 21, and further comprising a single adjustable four-bar linkage assembly exercise station of claims 24 and 25; and
An adjustable four-bar linkage assembly exercise station comprising an exercise station of claim 21, and further comprising a single exercise station of claims 26 and 27.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 19-21 are objected to because of the following informalities:  
Claim 19, line 1, the preamble of “The exercise machine” should read --The exercise station-- to match the preamble language of independent claim 14
Claim 20, line 1, the preamble of “The exercise machine” should read --The exercise station-- to match the preamble language of independent claim 14
Claim 20, line 4, “assembles” should read --assemblies--
Claim 21, line 14 of the “wherein during operation” limitation, “a plurality of locations” should read --the plurality of locations--
Claim 26, line 1, the preamble of “The exercise machine” should read --The exercise station-- to match the preamble language of independent claim 21
Claim 27, line 1, the preamble of “The exercise machine” should read --The exercise station-- to match the preamble language of independent claim 21
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the limitation “at least one linkage adjustment and latching assembly” in section i). Paragraph 23 of the specification recites “the components of the four-bar linkage adjustment and latching assembly” but fails to disclose what structure or structures make up the components of the linkage adjustment and latching assembly. Paragraphs 29-30 recite various structures and movements of structures resulting from an assembly of the components of the linkage adjustment and latching assembly, but does not state which of the recited structures constitute the assembled linkage adjustment and latching assembly as claimed. Furthermore, the figures do not clearly illustrate what structure or structures constitute the linkage adjustment and latching assembly. See Drawing Objections above. Therefore, the written description does not reasonably convey what structure(s) constitute the claimed at least one linkage adjustment and latching assembly. Claims 15-20 are similarly rejected by virtue of dependency on claim 14.
Claim 21 recites the limitation “a linkage adjustment and latching assembly” in section f). Paragraph 23 of the specification recites “the components of the four-bar linkage adjustment and latching assembly” but fails to disclose what structure or structures make up the components of the linkage adjustment and latching assembly. Paragraphs 29-30 recite various structures and movements of structures resulting from an assembly of the components of the linkage adjustment and latching assembly, but does not state which of the recited structures constitute the assembled linkage adjustment and latching assembly. Furthermore, the figures do not clearly illustrate what structure or structures constitute the linkage adjustment and latching assembly as claimed. See Drawing Objections above. Therefore, the written description does not reasonably convey what structure(s) constitute(s) the claimed linkage adjustment and latching assembly. Claims 22-27 are similarly rejected by virtue of dependency on claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 14, the limitation of section a) of “an exercise station” renders the claim indefinite. It is unclear if the recited exercise station is referring to the preamble recitation of “An adjustable four-bar linkage assembly exercise station”, or if the claim is directed to an exercise station within the adjustable four-bar linkage assembly exercise station, where it is unclear how an exercise station can further comprise an exercise station.
Regarding claim 15, the limitations of “at least one component of the adjustable four-bar linkage assembly” and “the adjustable four-bar linkage assembly” lack antecedent basis in the claim and render the claim indefinite. The preamble of claim 14 recites “An adjustable four-bar linkage assembly exercise station,” but there is no claim limitation directed to an adjustable four-bar linkage assembly or components thereof within the body of the claim. Therefore, it is unclear what structures constitute the components of the adjustable four-bar linkage assembly.
Regarding claim 16, the limitations of “at least one component of the adjustable four-bar linkage assembly” and “the adjustable four-bar linkage assembly” lack antecedent basis in the claim and render the claim indefinite. The preamble of claim 14 recites “An adjustable four-bar linkage assembly exercise station,” but there is no claim limitation directed to an adjustable four-bar linkage assembly or components thereof within the body of the claim. Therefore, it is unclear what structures constitute the components of the adjustable four-bar linkage assembly.
Regarding claim 17, the limitations of “another four-bar linkage assembly” and “the two adjustable four-bar linkage assemblies” render the claim indefinite. There is no antecedent basis for a four-bar linkage assembly in the claims, therefore it is unclear what structures constitute the “another four-bar linkage assembly” or “the two adjustable four-bar linkage assemblies.”
Regarding claim 17, the limitation of “a single adjustable four-bar linkage assembly exercise station” renders the claim indefinite. It is unclear how an adjustable four-bar linkage assembly exercise station, as recited in the preamble of the claims, is capable of further comprising a single adjustable four-bar linkage assembly exercise station. It is unclear how an exercise station can further comprise an exercise station.
Regarding claim 18, the limitations of “another four-bar linkage assembly” and “the two adjustable four-bar linkage assemblies” render the claim indefinite. There is no antecedent basis for a four-bar linkage assembly in the claims, therefore it is unclear what structures constitute the “another four-bar linkage assembly” or “the two adjustable four-bar linkage assemblies.”
Regarding claim 18, the limitation of “a single adjustable four-bar linkage assembly exercise station” renders the claim indefinite. It is unclear how an adjustable four-bar linkage assembly exercise station, as recited in the preamble of the claims, is capable of further comprising a single adjustable four-bar linkage assembly exercise station. It is unclear how an exercise station can further comprise an exercise station.
Regarding claim 19, the limitations of “another four-bar linkage assembly” and “the two adjustable four-bar linkage assemblies” render the claim indefinite. There is no antecedent basis for a four-bar linkage assembly in the claims, therefore it is unclear what structures constitute the “another four-bar linkage assembly” or “the two adjustable four-bar linkage assemblies.”
Regarding claim 19, the limitation of “a single exercise station” renders the claim indefinite. It is unclear how an adjustable four-bar linkage assembly exercise station, as recited in the preamble of the claims, is capable of further comprising a single exercise station. It is unclear how an exercise station can further comprise an exercise station.
Regarding claim 20, the limitations of “another four-bar linkage assembly” and “the two adjustable four-bar linkage assemblies” render the claim indefinite. There is no antecedent basis for a four-bar linkage assembly in the claims, therefore it is unclear what structures constitute the “another four-bar linkage assembly” or “the two adjustable four-bar linkage assemblies.”
Regarding claim 20, the limitation of “a single exercise station” renders the claim indefinite. It is unclear how an adjustable four-bar linkage assembly exercise station, as recited in the preamble of the claims, is capable of further comprising a single exercise station. It is unclear how an exercise station can further comprise an exercise station.
Regarding independent claim 21, the limitation of section a) of “an exercise station” renders the claim indefinite. It is unclear if the recited exercise station is referring to the preamble recitation of “An adjustable four-bar linkage assembly exercise station”, or if the claim is directed to an exercise station within the adjustable four-bar linkage assembly exercise station, where it is unclear how an exercise station can further comprise an exercise station.
Regarding claim 22, the limitations of “at least one component of the adjustable four-bar linkage assembly” and “the adjustable four-bar linkage assembly” lack antecedent basis in the claim and render the claim indefinite. The preamble of claim 21 recites “An adjustable four-bar linkage assembly exercise station,” but there is no claim limitation directed to an adjustable four-bar linkage assembly or components thereof within the body of the claim. Therefore, it is unclear what structures constitute the components of the adjustable four-bar linkage assembly.
Regarding claim 23, the limitations of “at least one component of the adjustable four-bar linkage assembly” and “the adjustable four-bar linkage assembly” lack antecedent basis in the claim and render the claim indefinite. The preamble of claim 14 recites “An adjustable four-bar linkage assembly exercise station,” but there is no claim limitation directed to an adjustable four-bar linkage assembly or components thereof within the body of the claim. Therefore, it is unclear what structures constitute the components of the adjustable four-bar linkage assembly.
Regarding claim 24, the limitations of “another four-bar linkage assembly” and “the two adjustable four-bar linkage assemblies” render the claim indefinite. There is no antecedent basis for a four-bar linkage assembly in the claims, therefore it is unclear what structures constitute the “another four-bar linkage assembly” or “the two adjustable four-bar linkage assemblies.”
Regarding claim 24, the limitation of “a single adjustable four-bar linkage assembly exercise station” renders the claim indefinite. It is unclear how an adjustable four-bar linkage assembly exercise station, as recited in the preamble of the claims, is capable of further comprising a single adjustable four-bar linkage assembly exercise station. It is unclear how an exercise station can further comprise an exercise station.
Regarding claim 25, the limitations of “another four-bar linkage assembly” and “the two adjustable four-bar linkage assemblies” render the claim indefinite. There is no antecedent basis for a four-bar linkage assembly in the claims, therefore it is unclear what structures constitute the “another four-bar linkage assembly” or “the two adjustable four-bar linkage assemblies.”
Regarding claim 25, the limitation of “a single adjustable four-bar linkage assembly exercise station” renders the claim indefinite. It is unclear how an adjustable four-bar linkage assembly exercise station, as recited in the preamble of the claims, is capable of further comprising a single adjustable four-bar linkage assembly exercise station. It is unclear how an exercise station can further comprise an exercise station.
Regarding claim 26, the limitations of “another four-bar linkage assembly” and “the two adjustable four-bar linkage assemblies” render the claim indefinite. There is no antecedent basis for a four-bar linkage assembly in the claims, therefore it is unclear what structures constitute the “another four-bar linkage assembly” or “the two adjustable four-bar linkage assemblies.”
Regarding claim 26, the limitation of “a single exercise station” renders the claim indefinite. It is unclear how an adjustable four-bar linkage assembly exercise station, as recited in the preamble of the claims, is capable of further comprising a single exercise station. It is unclear how an exercise station can further comprise an exercise station.
Regarding claim 27, the limitations of “another four-bar linkage assembly” and “the two adjustable four-bar linkage assemblies” render the claim indefinite. There is no antecedent basis for a four-bar linkage assembly in the claims, therefore it is unclear what structures constitute the “another four-bar linkage assembly” or “the two adjustable four-bar linkage assemblies.”
Regarding claim 27, the limitation of “a single exercise station” renders the claim indefinite. It is unclear how an adjustable four-bar linkage assembly exercise station, as recited in the preamble of the claims, is capable of further comprising a single exercise station. It is unclear how an exercise station can further comprise an exercise station.

Allowable Subject Matter
Claims 14-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 14, the prior art of record fails to disclose an adjustable four-bar linkage assembly exercise station in combination with all of the structural and functional limitations, and further comprising a structural support frame; at least one adjustable location operational pivot which is stationary during operation of the exercise station; at least one stationary operational pivot rigidly mounted on the structural support frame; at least one first movable operational pivot which moves during operation of the exercise station; at least one second movable operational pivot which moves during operation of the exercise station; at least one first operational linkage bar having a first end and a second end wherein the first end of the at least one first operational linkage bar is connected to the at least one adjustable location operational pivot and the second end of the at least one first operational linkage bar is connected to the at least one first movable operational pivot; at least one second operational linkage bar having a first end and a second end wherein the first end of the at least one second operational linkage bar is connected to the at least one stationary operational pivot and the second end of the at least one second operational linkage bar is connected to the at least one second movable operational pivot; at least one third operational linkage bar having a first end and a second end that is pivotably connected at spaced locations to the at least one first movable operational pivot and the at least one second movable operational pivot; at least one linkage adjustment and latching assembly that operatively connects the at least one adjustable location operational pivot to the structural support frame and is capable of locating the at least one adjustable location operational pivot to a plurality of locations relative to the structural support frame and secures the at least one adjustable location operational pivot in a selected location; at least one exercise motion user engagement component, operatively connected to the at least one third operational linkage bar; wherein during operation of the adjustable four-bar linkage assembly exercise station, the location of the at least one adjustable location operational controls the path of motion of the first operational linkage bar, the second operational linkage bar, the third operational linkage bar, and the exercise motion user engagement component, and the location of the at least one adjustable location operational pivot is adjustable to one of a plurality of locations prior to operation of the adjustable four-bar linkage assembly exercise station to create one of a plurality of paths of motion of the first operational linkage bar, the second operational linkage bar, the third operational linkage bar, and the exercise motion user engagement component.
Regarding independent claim 21, the prior art of record fails to disclose an adjustable four-bar linkage assembly exercise station in combination with all of the structural and functional limitations, and further comprising a structural support frame; a first vertically oriented linkage bar with a lower end and an upper end; a second vertically oriented linkage bar with a lower end and an upper end and the lower end of the second vertically oriented linkage bar is pivotally connected to the structural support frame; a horizontally oriented linkage coupling bar pivotally attached to the upper end of the first vertically oriented linkage bar at a first location and pivotally attached at a second spaced location to the upper end of the second vertically oriented linkage bar; a user engagement exercise motion component operatively attached to the horizontally oriented linkage coupling bar; a linkage adjustment and latching assembly that operatively connects the lower end of the first vertically oriented linkage bar to the structural support frame and is capable of locating the first vertically oriented linkage bar to a plurality of locations relative to the structural support frame and secures the first vertically oriented linkage bar in a selected location; wherein during operation of the adjustable four-bar linkage exercise station, the location of the first vertically oriented linkage bar controls the path of motion of the first vertically oriented linkage bar, the second vertically oriented linkage bar, the horizontally oriented linkage coupling bar, and the exercise motion user engagement component, and the location of the first vertically oriented linkage bar is adjustable to one of a plurality of locations prior to operation of the adjustable four-bar linkage assembly exercise station to create one of a plurality of paths of motion of the first vertically oriented linkage bar, the second vertically oriented linkage bar, the horizontal linkage coupling bar, and the exercise motion user engagement component.	The closest prior art of record includes Leipheimer (US Patent No. 6,770,017, cited in PTO-892 mailed 06/10/2022), Chiang (US Patent No. 5,928,116), and Huang (US Patent No. 5,643,147).
Leipheimer teaches an adjustable four-bar linkage assembly exercise station (10’, Fig. 8) having a support frame (12’), comprising a plurality of interconnected linkage bars (40’, 44’, 46’, 80’) connected to one another and to the support frame by a variety of pivots (52’, 54’, 70’, 76’, 78’, 88’), wherein one of the pivot points is adjustable in position and remains stationary during operation of the exercise station (position of pivot 78’ is adjustable via popper pin 104’ and adjustment plate 100’ with holes 102a-c’), but fails to teach wherein the selected positioning of the adjustable pivot or one of the linkage bars controls the path of motion of the required structures of claims 14 and 21, and further does not teach a first and second vertically oriented linkage bar connected to one another by a horizontal linkage bar as required by claim 21.
Chiang teaches an exercise station (10) having a support frame (11), comprising a plurality of interconnected linkage bars (16A-B, 18A-B, 19, 22) pivotally connected to one another and to the support frame by a variety of pivots (see Figs. 3-5), wherein one of the pivot points is adjustable in position and remains stationary during operation of the exercise station (adjustable pivot connection between link 19 and 22, and adjustable pivot connection between links 18A-B and supports 14A-B), but fails to teach the interconnection of the various linkage bars as required by claims 14 and 21, wherein the selected positioning of the adjustable pivot or one of the linkage bars controls the path of motion of the required structures of claims 14 and 21, and further does not teach a first and second vertically oriented linkage bar connected to one another by a horizontal linkage bar as required by claim 21.
Huang teaches an adjustable four-bar linkage assembly exercise station (Fig. 1) having a support frame (11), comprising a plurality of interconnected linkage bars (13, 33, 34, 30) pivotally connected to one another and to the support frame by a variety of pivots (26, 18, 312, 314, 315), where a height of two of the interconnected linkage bars (33, 34) is adjustable to adjust a path of motion of some of the interconnected linkage bars (adjusting the height of linkage bars 33, 34 changes the path of motion of the linkage bar 33, 34 and of operation frame 30 to allow a user to perform a variety of exercise movements), but fails to teach an adjustable pivot point or position connecting a first of the linkage bars to the support frame, where changing the location of the adjustable pivot or position controls the path of motion of all of the required structures of claims 14 and 21, and further does not teach the specific connections between the various linkage bars as required by claims 14 and 21.

Response to Arguments
Applicant's arguments filed 09/09/2022 with respect to the 35 U.S.C. 112(f) interpretation of the claim limitations have been fully considered and are persuasive in view of the amendments to the claims. The 35 U.S.C. 112(f) interpretations as applied in the Non-Final mailed on 06/10/2022 have been withdrawn.
Applicant’s arguments filed 09/09/2022, with respect to the prior art rejections in view of Leipheimer (US Patent No. 6,770,017) have been fully considered and are persuasive in view of the amendments to the claims.  The 35 U.S.C. 102 rejections of claims 14-15, 17, and 19 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784               

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784